         Case 9:19-mj-00065-KLD Document 3 Filed 07/22/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


 In the Matter ofthe Search of:
                                                   MJ 19-65-M-KLD

  All monies of Kristal Patricia Leonard
  at U.S. Bank, including all account(s)            ORDER
  and any safe deposit box(es),



      The warrant in the above-entitled matter having been executed and returned

- together with a copy ofthe certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.


             DATED this IT^ day of July, 2020



                                                           DeSoio
                                               United States Magistrate Judge




                                           1
